85 F.3d 615
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Robert Joseph AMMIRATI;  Roseann Marie Ammirati, Plaintiffs-Appellees,v.NELLIE MAE INCORPORATED;  THE EDUCATIONAL RESOURCEINSTITUTE, Defendants-Appellants.
No. 95-2967.
United States Court of Appeals, Fourth Circuit.
Submitted:  April 9, 1996.Decided:  May 10, 1996.

Appeal from the United States District Court for the District of South Carolina, at Florence.   Cameron McGowan Currie, District Judge.  (CA-95-337-4-22, BK-94-72609)
John Robert Lester, THE LESTER LAW FIRM, Columbia, SC, for Appellants.   Robert Joseph Ammirati, Roseann Marie Ammirati, Appellees Pro Se.
D.S.C.
AFFIRMED.
Before MURNAGHAN and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellants appeal from the district court's order affirming the bankruptcy court's order that a portion of the education loans owed by Robert Ammirati is dischargeable in bankruptcy.   We have reviewed the record and the district court's opinion and find no reversible error.   Accordingly, we affirm on the reasoning of the district court.   Ammirati v. Nellie Mae Inc., Nos.  CA-95-337-4-22;  BK-94-72609 (D.S.C. Oct. 11, 1995).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED